Citation Nr: 1429613	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  09-44 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an increased initial evaluation for service-connected posttraumatic stress disorder (PTSD), evaluated 30 percent disabling prior to January 31, 2013, and 70 percent disabling thereafter.  

2.  Entitlement to a total evaluation based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1968.  

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which established service connection for PTSD, and assigned a 30 percent initial evaluation, effective from July 25, 2008.  

Inasmuch as the Veteran's PTSD claim was placed in appellate status by a notice of disagreement expressing dissatisfaction with an original rating assignment, the Board has characterized the rating issue on appeal as a claim for higher initial evaluation of an original award.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Analysis of this issue therefore requires consideration of the rating to be assigned effective from the date of award of service connection for the claim.  

In a February 2013 rating decision and Statement of the Case (SOC), the RO increased the initial evaluation for the Veteran's service-connected PTSD from 30 percent to 70 percent, effective from January 31, 2013 - the date of a January 2013 VA PTSD examination.  This issue has been recharacterized as stated on the title page to reflect the "staged" ratings created by this award.  Fenderson v. West, 12 Vet. App. 119 (1999).  This partial allowance does not constitute a full grant of the benefits sought with respect to this issue, and thus, the Veteran's claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993) (in an appeal in which the veteran expresses general disagreement with the assignment of a particular rating and requests an increase, the RO and the Board are required to construe the appeal as an appeal for the maximum benefit allowable by law or regulation).  

In March 2014, the Veteran presented oral testimony at a Travel Board hearing conducted at the RO by the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been created and associated with the claims file.  

Clarification of an issue on appeal

During of the pendency of the Veteran's claim for an increased initial evaluation for PTSD, he alleged that this service-connected disability rendered him unable to maintain or secure a substantially gainful occupation.  This was noted by the RO in the February 2013 rating decision, when adjudication of the issue of TDIU was deferred for further development.  Thereafter, the RO denied entitlement to TDIU in a November 2013 rating decision.  The Veteran has not submitted a notice of disagreement with this determination; however, at the March 2014 hearing, he continued to allege that he was unemployable due to symptoms associated with his service-connected PTSD.  See the March 2014 hearing transcript at pages 3, 5, and 6.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  

In light of above, the Board concludes that the Veteran's Rice-type TDIU claim is part and parcel of the issue of entitlement to an increased initial evaluation for PTSD, which stems from the December 2008 rating decision, and the TDIU claim remains in appellate status because it was "revived" by the Veteran's March 2013 hearing testimony.  Comer v. Peake, 552 F.3d 1662 (Fed. Cir. 2009).  As such, the title page has been amended to include the issue of entitlement to TDIU.  



FINDINGS OF FACT

1.  For the period prior to January 31, 2013, the Veteran's service-connected PTSD resulted in occupational and social impairment with reduced reliability and productivity; but not deficiencies in most areas, or total occupational and social impairment.  

2.  For the period beginning January 31, 2013, the Veteran's service-connected PTSD resulted in occupational and social impairment with deficiencies in most areas, but not total occupational and social impairment.  

3.  The Veteran's only service-connected disability, PTSD, is evaluated 50 percent disabling prior to January 31, 2013, and 70 percent disabling thereafter.  

4.  The most probative competent evidence of record does not reflect that the Veteran's PTSD has prevented him securing or following substantially gainful employment at any time during the appeal period.


CONCLUSIONS OF LAW

1.  For the period prior to January 31, 2013, the criteria for a 50 percent initial evaluation, but no higher, for service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2013).

2.  For the period beginning January 31, 2013, the criteria for an initial evaluation in excess of 70 percent for service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2013).

3.  The criteria for entitlement to TDIU are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.16(a), (b) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  Letters dated in August 2008 and April 2013 satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Although complete notice was provided to the Veteran subsequent to the initial adjudication of his TDIU claim as part and parcel of his PTSD claim in the December 2008 rating decision, he was provided adequate notice of the criteria necessary to substantiate a claim for TDIU in the April 2013 letter, and seven months elapsed in which he could submit evidence pertinent to the claim prior to the issuance of the November 2013 rating decision.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  Further, the Board finds that the Veteran is not prejudiced in this regard, as the preponderance of the evidence is against his claims for an increased initial evaluation and TDIU.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's service treatment records, VA medical treatment records, and medical records from the Social Security Administration (SSA) have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159(c)(2).  The Veteran has not indicated, and the record does not contain evidence, that he has received private treatment for his PTSD.  The Veteran has been provided VA examinations in connection with his claim in November 2008, February 2010 and January 2013, and an addendum opinion was obtained in August 2013.  The VA examination reports and addendum reflect that the Veteran's psychiatric symptoms and their affects on his employability were recorded after a review of the claims file as well as a physical examination of and interview with the Veteran.  The VA examination findings and addendum opinion are congruent with the other evidence of record, to include the VA treatment records and statements from the Veteran and his friends and family members.  As such, the Board concludes that these VA examinations and the addendum opinion are adequate for the purpose of adjudicating the Veteran's claims.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Neither the Veteran nor his representative has asserted otherwise.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) (2013) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's Board hearing, the VLJ noted the basis of the prior determination and noted the elements of the claim that was lacking to substantiate the claim for benefits.  The VLJ specifically noted that the Veteran's testimony would focus on the issues of entitlement to increased initial evaluations for PTSD and entitlement to TDIU.  The Veteran was assisted at the hearing by an accredited representative from the Veterans of Foreign Wars of the United States.  The representative and the VLJ then asked questions to ascertain the whether the symptomatology associated with the Veteran's PTSD had worsened in severity and to what extent the Veteran's psychiatric symptoms affected his employability.  The VLJ sought to identify any pertinent evidence not currently associated with the file that might have been overlooked or was outstanding that might substantiate the claims.  The representative specifically asked the Veteran about his PTSD symptoms and their effect on his employability. 

Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the Veteran's claims; through his testimony, he demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  The Board ultimately finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.  Procopio v. Shinseki, No. 11-1253 (Vet. App. Oct. 16, 2012).  

There is no indication in the record that any additional evidence, relevant to the issues of entitlement to increased initial evaluations for the Veteran's service-connected bilateral shin splints and irritable bowel syndrome, is available and not part of the file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Increased evaluations

Disability evaluations are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings for the disabilities.  The percentage ratings represent as far as practicably can be determined the average impairment in earning capacity due to a disability.  38 U.S.C.A. § 1155 (West 2002).  The evaluation assigned is determined by comparing the extent to which a Veteran's disability impairs his ability to function under the ordinary conditions of daily life, as demonstrated by the Veteran's symptomatology, with the schedule of ratings.  Id.; 38 C.F.R. § 4.10 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If two evaluations are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2013).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.2, 4.41 (2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id.; 38 C.F.R. § 4.1.  This issue originates from a rating decision that granted service connection and assigned the initial evaluation.  Accordingly, further "staged" ratings may be assigned, if warranted by the evidence.  Fenderson v. West, 12 Vet. App. 119 (1999).  

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the rating period on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claim.

Analysis

As noted in the Introduction, the evaluation for the Veteran's service-connected PTSD has been "staged" during the pendency of the appeal; a 30 percent initial evaluation is assigned prior to January 31, 2013, and a 70 percent initial evaluation is assigned thereafter.  As this issue stems from the Veteran's disagreement with an assigned initial evaluation for this disability, the appeal period is from the date of service connection (July 25, 2008) to the present.  38 C.F.R. § 3.400(o)(2) (2013).  However, in accordance with 38 C.F.R. §§ 4.1 and 4.2, and Schafrath, the history of the disability is for consideration in rating a disability. 

The Veteran's service-connected PTSD is evaluated under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  Evaluations are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  

Under the provisions for rating psychiatric disorders, a 30 percent disability evaluation requires evidence of the following:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational task (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  

The criteria for a 50 percent evaluation are:  

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent evaluation are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting; inability to establish and maintain effective relationships.)

The criteria for a 100 percent evaluation are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

The Board notes that the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including (if applicable) those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not determinative, a GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

Under the DSM-IV, GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).  These scores must be considered together with the other evidence of record to arrive at the appropriate disability rating.

For the reasons set forth below, the Board finds that an initial 50 percent evaluation, but no higher, is warranted for the Veteran's PTSD for the period prior to January 31, 2013, but an initial evaluation in excess of 70 percent is not warranted from January 31, 2013, to the present.  This represents a partial grant of the benefits sought with regard to the earlier period and a denial of the Veteran's appeal with regard to the latter period.  

As an initial matter, in addition to the Veteran's PTSD, he has been diagnosed with amphetamine dependence on Axis I, and it is noted that this diagnosis was active for part of the appeal period, but it is in full remission now.  However, the portion of his impairment that is due to his service-connected PTSD has not been distinguished from that portion which is due to his nonservice-connected amphetamine dependence, when active.  Where the symptoms of a service-connected disability cannot be distinguished from non-service connected manifestations, all the manifestations will be considered part of the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996)).  Accordingly, all of the Veteran's psychiatric symptoms are attributed to the service-connected PTSD.  Id. 

As noted above, the appeal period of the Veteran's claim for an increased initial evaluation for service-connected PTSD begins on July 25, 2008 - the date of the award of service connection.  Although the record reflects treatment for PTSD symptoms prior to this date, to include the assignment of a GAF score of 41 in June 2008, this evidence is not for consideration because it is dated prior to the appeal period.  

The Veteran's VA treatment records reflect his consistent participation in mental health therapy sessions throughout 2009 and into 2010.  These treatment records note his feelings of depression, avoidance, numbing, nightmares, irritability, exaggerated startle response, intrusive thoughts, and sleep difficulties due to his service-connected PTSD.  He denied suicidal ideation and homicidal ideation on all occasions and conveyed his difficulty in dealing with current life stressors, to include caring for his disabled sister after she had a stroke and coping with his girlfriend's diagnosis of liver cancer.  A GAF score of 43 was assigned in January 2009 based on the Veteran's reported symptoms; however, it is evident that the Veteran benefitted from the 14-week mental health program, as his GAF score was increased to 52 by April 2009 and remained stable throughout his treatment, and an October 2009 progress note reflects that the Veteran demonstrated "significant [PTSD] symptom diminishment."  See VA treatment records dated from January 2009 to January 2010.  

The February 2010 VA PTSD examination report reflects the Veteran's report of significant improvement in the severity and frequency of his PTSD symptoms due to participation in VA mental health therapy.  He reported that he was retired and had recently moved out of his girlfriend's home, albeit on good terms, due to her liver cancer, and was living with and caring for his sister, who had suffered a stroke and become disabled.  Other than his sister and a cousin who lived in close proximity, he reported having no other friends.  Although his prior amphetamine dependence was noted, the examiner stated that the Veteran was free from all drug use.  On clinical examination and interview, it was noted that the Veteran's appearance was clean, and that he was cooperative and attentive during the interview.  His speech, psychomotor activity, though processes, and thought content were unremarkable.  The examiner reported that the Veteran demonstrated a flat affect and dysphoric mood, but he was oriented to time, place and person.  There was no evidence, to include reports from the Veteran, of inappropriate behavior, hallucinations, delusions, panic attack, ritualistic or obsessive behavior, homicidal or suicidal thoughts, sleep impairment, episodes of violence, impaired impulse control, or personal hygiene deficits.  

The examiner noted that the Veteran exhibited mild impairment of remote memory during the examination as well as moderate-to-severe intrusive recollections, avoidance to stimuli, feelings of detachment from others, and increased arousal on a weekly-to-monthly basis.  A diagnosis of chronic PTSD of moderate severity was rendered, and a GAF score of 50 was assigned.  The examiner specifically stated that the Veteran's service-connected PTSD symptomatology did not result in total occupational and social impairment or deficiencies in judgment, thinking, family relations, work, mood or school.  However, the examiner opined that, when under stress, the Veteran would become less reliable and productive due to frustration, difficulty with concentration, and intrusive thoughts due to his PTSD.  See the February 2010 VA examination report.  

The Veteran continued to receive VA outpatient for his service-connected PTSD throughout 2010 and 2011.  These VA treatment records reflect his consistent reports of continued PTSD symptomatology, to include, nightmares, intrusive thoughts, exaggerated startle response, and irritability.  However, it appears that Veteran continued to benefit from his mental health treatment regiment, as his assigned GAF score increased from 51 in July 2010 to 62 in October 2011.  The record reflects that, with the exception of the January 2013 VA PTSD examination, the Veteran has not received additional psychological or psychiatric treatment (VA or private) for his PTSD symptomatology since 2011.  See the March 2014 hearing transcript at page 7.  

Although the evidence recounted above reflects that the severity and frequency of the Veteran's PTSD symptoms improved with VA treatment prior to January 31, 2013, such periods of improvement were relatively short and not so distinct as to warrant a continued rating of 30 percent.  Rather, the Board will resolve doubt in the Veteran's favor to find that the evidence most closely approximates PTSD symptoms resulting in continuous, moderate social and occupational impairment with reduced reliability and productivity during this period, warranting a 50 percent evaluation.  However, the evidence does not more nearly approximate the criteria for a higher rating of 70 or 100 percent for this period, as it does not reflect social and occupational impairment with deficiencies in most areas or total social and occupational impairment due to PTSD symptoms.  Although the Veteran had some symptoms contemplated by the criteria for these higher ratings, his overall disability picture does not meet the criteria for these ratings.  See 38 C.F.R. § 4.7 (2013).  

The next question before the Board is whether the functional impairment caused by the Veteran's PTSD meet or more closely approximates the criteria for a 100 percent evaluation at any point after January 31, 2013.  As noted above, with the exception of the January 2013 VA examination report, there is no indication that the Veteran has received VA or private treatment for his PTSD after 2011.  

The January 2013 VA PTSD examination report reflects the Veteran's reports of recurring intrusive thoughts, disturbing dreams, and avoidance in social situations, although it was noted that the frequency of these symptoms was decreased from the time of the February 2010 VA examination.  The Veteran endorsed avoidance behaviors and re-experiencing of his in-service stressor event, resulting in increased arousal.  On clinical examination, the examiner noted that the Veteran's PTSD was manifested by depressed mood, anxiety, panic attacks occurring weekly or less often, difficulty in adapting to stressful circumstances, and difficulty in establishing and maintaining effective social and work relationships.  Otherwise, the Veteran's reported symptoms were congruent with that which he reported and denied in the February 2010 VA examination, although, in the more recent VA examination report, he denied feeling excessively sad or depressed.  He continued to live with and care for his invalid sister, and he expressed worry about where he will live when she passes away, as she pays most of their housing expenses.  Overall, the examiner assigned a GAF score of 60 and stated that the functional impairment resulting from the Veteran's PTSD symptoms most closely approximated occupational and social impairment due to mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  

The only other evidence of record dated after January 31, 2013, pertaining to the frequency or severity of the Veteran's PTSD symptoms are the September 2013 addendum opinion and the Veteran's testimony at the March 2014 Board hearing.  The Board notes that the September 2013 VA opinion was rendered without a contemporaneous interview or examination of the Veteran; rather, a VA psychologist reviewed the January 2013 VA examination and commented on whether the functional impairment associated with this disability precluded the Veteran from securing or maintaining a substantially gainful occupation.  As such, this evidence does not further aide the Board in determining the frequency or severity of the Veteran's PTSD symptoms beyond the January 2013 VA examination report.  Likewise, at the January 2013 Board hearing, the Veteran's testimony focused on how his PTSD symptoms affected his employability at the time of his last job in July 2005, and thereafter.  As noted above, he testified that, other than the January 2013 VA examination, he has not sought or received VA or private treatment for his PTSD since 2011.  Indeed, his March 2014 testimony did not include contemporaneous reports of the severity or frequency of his PTSD symptoms.  

In view of above, the Board concludes that the medical and lay evidence of records dated after January 31, 2013, does not meet or more closely approximate the criteria for a 100 percent evaluation for PTSD.  As noted by the January 2013 VA examination and the VA psychologist who offered the September 2013 addendum opinion, the Veteran maintained relationships with various family members and neighbors with appropriate interpersonal interactions and without conflict or strife, despite the stress of dealing with his PTSD symptoms and caring for his invalid sister.  Further, in the September 2013 VA opinion, the VA psychologist noted that the skills and disposition necessary for caring for his ailing sister could be carried into a work setting.  These statements are against a finding that the Veteran's PTSD symptoms results in total social and occupational impairment.  As such, the Board concludes that a preponderance of the evidence is unfavorable to the Veteran's appeal with respect to this time period, and thus, an increased initial evaluation is not warranted from January 31, 2013, to the present.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered whether the case should be referred to the Director of Compensation Service for extraschedular consideration.  In determining whether a case should be referred for extraschedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the manifestations of the Veteran's service-connected PTSD, as discussed above, are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extraschedular consideration under 38 C.F.R. § 3.321(b) is not in order.  

TDIU

Total disability will be considered to exist when there is present any impairment of mind or body, which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2013). 

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability:  (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) Disabilities resulting from common etiology or a single accident; (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) Multiple injuries incurred in action; or (5) Multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16 (2013). 

It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.  Marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a) (2013). 

While the regulations do not provide a definition of "substantially gainful employment," the VA Adjudication Procedure Manual defines the term as that "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the veteran resides."  VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2 (Dec. 13, 2005) (previously cited at M21-1, Part IV, paragraph 7.09). 

Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU rating is whether his service-connected disabilities alone are of sufficient severity to produce unemployability. 

If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19 (2013).  Factors to be considered are the veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  A high disability rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  However, the question in a total rating case based upon individual unemployability due to service-connected disabilities is whether the veteran is capable of performing the physical and mental acts required by employment and not whether the veteran is, in fact, employed.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

The law provides that a person may be too disabled to engage in employment although he or she is fairly comfortable at home or upon limited activity, such as the Veteran in this case.  See 38 C.F.R. § 4.10 (2013).  Moreover, a veteran also does not have to prove that he or she is 100 percent unemployable in order to establish an inability to maintain a substantially gainful occupation, as required for a TDIU award pursuant to 38 C.F.R. § 3.340(a).  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability.  These cases should be referred for extraschedular consideration.  38 C.F.R. § 4.16(b) (2013).  

Applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner.  733 F.3d 1350 (Fed. Cir. 2013); see also Moore v. Nicholson, 21 Vet.App. 211, 218 (2007) (The ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator.), rev'd on other grounds sub nom. Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  



As discussed above, the Veteran's service-connected PTSD is evaluated 50 percent disabling prior to January 31, 2013, and 70 percent disabling thereafter.  As such, the Veteran meets the percentage threshold requirements provided in 38 C.F.R. § 4.16(a) for consideration of TDIU on a schedular basis on and after January 31, 2013, but not before that date.  For the reasons discussed below, the Board concludes that TDIU is not warranted on an extraschedular basis under 38 C.F.R. § 4.16(b) prior to January 31, 2013, or on a schedular basis after that date.  

The Veteran is seeking TDIU, claiming that his sole service-connected disability, PTSD, renders him unable to secure or follow a substantially gainful occupation.  However, the competent and credible evidence of record does not support the Veteran's contention.  

The record shows that the Veteran was formerly employed in the business of air conditioning and refrigeration repair.  In June 2005, he began experiencing severe low back pain with radicular symptoms affecting both legs, and he was admitted to High Desert Hospital.  While hospitalized, it was found that he was Methicillin-resistant Staphylococcus aureus (MRSA) bacteremic, and after receiving treatment, he was discharged in early July 2005.  The evidence of record, to include statements from the Veteran, reflect that he retired from his job in July 2005.  The VA and private treatment records show continued hospitalizations and treatment for low back pain and radicular symptoms of the lower extremities due to L2-3 discitis, osteomyelitis, and canal stenosis, resulting from his earlier MRSA infection.  See an August 2005 treatment record from Loma Linda University Medical Center and VA treatment records dated from September 2005 to October 2005.  

The Board notes that the VA and private treatment records contemporaneous with the Veteran's July 2005 retirement, to include those received from SSA, are devoid of any complaint of or treatment for psychiatric or psychological symptoms.  In fact, the Veteran denied experiencing any psychiatric symptoms as recently as May 2008 - less than two months prior to his filing of his claim to establish service connection for PTSD.  The Board finds that the medical evidence from 2005 is more probative of the reason for the Veteran's retirement than his more recent, self-serving statements.  Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").  

In support of his claim, the Veteran has submitted statements from several family members that the Board will address in turn.  In a May 2013 joint statement, the Veteran's cousin and her husband indicated that they rent a home to the Veteran and are "well aware" of his physical and financial situation, and stated that he " is in no physical condition to be employed."  The Board observes that this statement is not congruent with the Veteran's assertions, as it connotes that a physical disability, as opposed to a psychiatric or mental disability such as PTSD, precludes employment.  In another statement received by VA in May 2013, the Veteran's sister, a nurse practitioner, opined that her brother had "suffered with PTSD" since his return from Vietnam, noted his extensive history of drug and alcohol abuse, and stated "[w]ith his current condition, it is my opinion that [the Veteran] would not be able to perform meaningful employment."  Again, this statement does not specifically assert that the Veteran's service-connected PTSD renders him unemployable.  However, assuming without deciding that the "current condition" alluded to by the Veteran's sister was his service-connected PTSD, this statement is not accompanied by any rationale, and thus, it is afforded little, if any, probative weight.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  

Moreover, the medical opinions obtained are contrary to the Veteran's assertions and are unfavorable to his claim.  The February 2010 VA examination report reflects that the Veteran retired from his last occupation in 2005 due to "a staph infection in [his] back[,] resulting in ongoing back problems."  Similarly, the January 2013 VA examiner noted "[h]e left his last job in 2005 due to complications from a staph/MRSA infection."  

However, the question before the Board is not simply whether the Veteran's last employment ended because of his service-connected PTSD; rather, the Board must address whether the Veteran's service-connected PTSD has rendered him unable to unable to secure or follow a substantially gainful occupation at any time after July 2005, as he asserts.  This matter is most directly addressed by the VA psychologist who, after a review of the complete record, offered the following addendum opinion in September 2013:  

"Based on the evidence in the [VA examination] of 1/31/2013, minimal issues appear evident which would impact [the Veteran] at work.  He's demonstrating strong motivation in that he's routinely caring for all of his sister's needs.  Also, he appears capable of appropriate interpersonal interact[ion]s as evidenced by his maintaining relationships with various family members and neighbors; furthermore, he isn't demonstrating ongoing strife and conflict in his relationships.  No memory or cognitive problems were noted which cause him impairments in carrying through with tasks or comprehending instructions.  He appears capable of maintaining an appropriate pace in caring for his sister and there is no reason to think this couldn't be transferred in the work setting.  [The January 2013 VA examination] report further indicated [the Veteran's] impairments are mild/transient and only affect [sic] him during periods of stress.  The global assessment of functioning score further indicated his symptom severity and impairments were in the mild-moderate range and further gives support that his condition would not cause him significant problems in the workplace."  

See the September 2013 VA addendum opinion.  

Read as a whole, this negative medical opinion is supported by an adequate rationale which cites to specific evidence in record.  Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (holding that medical examination reports "must be read as a whole"); Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (explaining that the Court must review an examination report "as a whole" to determine whether the Board clearly erred in assessing the adequacy of the report).  Consequently, the Board assigns greater probative value to the September 2013 VA opinion than to the May 2013 statements from the Veteran's family members.  Additionally, though not disparaging the qualifications of the Veteran's sister, a nurse practitioner, see Goss v. Brown, 9 Vet. App. 109 (1996), her qualifications are less impressive than those of the three VA psychologists, who specifically opined that the Veteran's PTSD does not preclude him from securing or maintaining a substantially gainful occupation.  Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

As noted above, the Veteran's combined evaluation does not meet the criteria for a schedular TDIU under 38 C.F.R. § 4.16(a), and it is recognized that the Board may not assign an extraschedular rating in the first instance.  In the present case, the RO did not submit the Veteran's case to the Director of the Compensation Service for consideration of an extraschedular evaluation.  However, the evidence does not show that such action is required.  A clear preponderance of the evidence is against a finding that the Veteran is unable to follow a substantially gainful occupation by reason of his service-connected PTSD.  As such, there is no basis to support an extraschedular TDIU rating.  The benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for a TDIU.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

ORDER

For the period prior to January 31, 2013, a 50 percent initial evaluation, but no higher, for PTSD is granted, subject to the laws and regulations governing the payment of monetary awards.  

For the period from January 31, 2013, to the present, entitlement to an initial evaluation in excess of 70 percent for service-connected PTSD is denied.  

Entitlement to a total evaluation based on individual unemployability due to service-connected disabilities is denied.  



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


